861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie PEGRAM, Plaintiff-Appellant,v.A.C. PILOUT, individually, and in his official capacity as apolice officer for the Bureau of Police for the City ofColonial Heights, Virginia, Unknown Officers, individually,and in their official capacities as police officers for theBureau of Police for the City of Colonial Heights, Virginia,the City of Colonial Heights, Virginia, a municipalcorporation, Carlton Fox, individually, and in his officialcapacity as a police officer for the Bureau of Police forthe City of Colonial Heights, Virginia, David Andrews,individually, and in his official capacity as an auxiliarypatrolman for the Bureau of Police for the City of ColonialHeights, Virginia, Defendants-Appellees.
No. 88-3999.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Oct. 4, 1988.

Ronnie Pegram, appellant pro se.
Joseph S. Bambacus, Bambacus & Parthemos, John Adrian Gibney, Jr. for appellees.
Before K.K. HALL, MURNAGHAN, and ERVIN, Circuit Judges.
PER CURIAM:


1
Ronnie Pegram appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pegram v. Pilout, et al, CA-87-566-R (E.D.VA. Mar. 30, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.